Exhibit 10.10

 

ESCROW AGREEMENT

 

This Escrow Agreement is entered into as of December 10, 2003, by and among
Distributed Energy Systems Corp., a Delaware corporation (“Distributed Energy”),
Paul Koeppe and Philip Deutch (the “Indemnification Representatives”) and
Webster Trust Company, N.A. (the “Escrow Agent”).

 

WHEREAS, Distributed Energy and Northern Power Systems, Inc. (the “Company”)
have entered into an Agreement and Plan of Contribution and Merger dated May 22,
2003, (the “Merger Agreement”) by and among the Company, Distributed Energy,
Proton Energy Systems, Inc. (“Proton”) and subsidiaries of Distributed Energy,
pursuant to which PES-1 Merger Sub Inc. will be merged (the “Merger”) into the
Company, which, as the surviving corporation (the “Surviving Corporation”), will
become a wholly-owned subsidiary of Distributed Energy;

 

WHEREAS, the Merger Agreement provides that an escrow fund will be established
to secure the indemnification obligations of the stockholders and optionholders
of the Company receiving consideration pursuant to Section 2.1 of the Merger
Agreement (collectively, the “Indemnifying Securityholders”) to Distributed
Energy and Proton; and

 

WHEREAS, the parties hereto desire to establish the terms and conditions
pursuant to which such escrow fund will be established and maintained;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Consent of Indemnifying Securityholders. The Indemnifying Securityholders
have, either by virtue of the approval of the Merger Agreement or through the
execution of an instrument to such effect, consented to: (a) the establishment
of this escrow to secure the Indemnifying Securityholders’ indemnification
obligations under Article VII of the Merger Agreement in the manner set forth
herein, (b) the appointment of the Indemnification Representatives as their
representatives for purposes of this Agreement and as attorneys-in-fact and
agents for and on behalf of each Indemnifying Securityholder, and the taking by
the Indemnification Representatives of any and all actions and the making of any
decisions required or permitted to be taken or made by them under this Agreement
and (c) all of the other terms, conditions and limitations in this Agreement.

 

2. Escrow and Indemnification.

 

(a) Escrow Fund. Simultaneously with the execution of this Agreement,
Distributed Energy shall deposit with the Escrow Agent (i) by wire transfer or
delivery of a check of Distributed Energy payable to the Escrow Agent, the sum
of $2,854,581.80, (ii) a certificate for 210,601 shares of common stock of
Distributed Energy and (iii) a Warrant representing warrants to purchase 412,237
shares of Distributed Energy Common Stock, such shares and Warrant to be issued
in the name of Escrow Agent or its nominee, as determined pursuant to Section
2.4 of the Merger Agreement. The Escrow Agent hereby acknowledges receipt of
such sum, such stock certificate and such Warrants. Such sum, together with any
further sums deposited by Distributed Energy pursuant to the final sentence of
Section 2.1(c) of



--------------------------------------------------------------------------------

the Merger Agreement and any interest earned thereon, are referred to herein as
the “Escrow Cash.” Such shares, together with any further shares deposited by
Distributed Energy pursuant to the final sentence of Section 2.1(a) of the
Merger Agreement are referred to herein as the “Escrow Shares.” Such Warrants
are referred to herein as the “Escrow Warrants.” The Escrow Cash, the Escrow
Shares and Escrow Warrants are referred to herein as the “Escrow Fund.” The
Escrow Fund shall be held as a trust fund and shall not be subject to any lien,
attachment, trustee process or any other judicial process of any creditor of any
party hereto. The Escrow Cash shall be invested in accordance with Section 5.
The Escrow Agent agrees to hold the Escrow Fund in an escrow account subject to
the terms and conditions of this Agreement. The Escrow Cash, Escrow Shares and
Escrow Warrants shall be initially attributed to the Indemnifying
Securityholders as set forth on Attachment A. Thereafter, such apportionment
shall be adjusted upon any event affecting the Escrow Fund, including without
limitation the payment of interest on Escrow Cash, the sale of Escrow Shares
upon the request of an Indemnifying Securityholder as provided below, the
exercise of an Escrow Warrant as provided below or payment of a claim on the
Escrow Fund (although the Responsibility Percentages shall not be so adjusted).
For example, if an Indemnifying Securityholder directs the Escrow Agent to sell
Escrow Shares attributable to such Indemnifying Securityholder, the Escrow
Shares attributable to such Indemnifying Securityholder shall be reduced and the
Escrow Cash attributable to such Indemnifying Securityholder shall be increased.
At any time Escrow Shares are attributed to an Indemnifying Securityholder, such
Indemnifying Securityholder may cause the Escrow Agent to sell any or all of the
Escrow Shares attributed to it as set forth on Attachment A hereto by notice of
such election to the Escrow Agent. The proceeds from any such sale shall become
Escrow Cash attributable to such Indemnifying Securityholder. No such sale of
Escrow Shares attributed to an Indemnifying Securityholder shall change the
Responsibility Percentages set forth on Attachment A. At any time Escrow
Warrants are attributed to an Indemnifying Securityholder, such Indemnifying
Securityholder may cause the Escrow Agent to exercise such Escrow Warrants by
providing (i) notice of such election to the Escrow Agent, (ii) sufficient
instructions in such notice regarding the desired exercise for the Escrow Agent
to complete the exercise, and (iii) if the exercise is not a cashless exercise,
cash equal to the aggregate exercise price of the Warrants being exercised
(which may be paid either to the Escrow Agent for remittance to the Distributed
Energy upon exercise of the Warrants or directly to the Distributed Energy, in
which case the Distributed Energy shall provide prompt notice the Escrow Agent
upon receipt of such cash). The shares of Distributed Energy common stock
acquired upon exercise of any such Escrow Warrant shall become Escrow Shares
attributable to such Indemnifying Securityholder. No such exercise of Escrow
Warrants attributed to an Indemnifying Securityholder shall change the
Responsibility Percentages set forth on Attachment A.

 

(b) Indemnification. The Indemnifying Securityholders have agreed in Article VII
of the Merger Agreement, to indemnify and hold harmless Distributed Energy and
Proton from and against specified Damages (as defined in the Merger Agreement).
The Escrow Fund shall be security for such indemnity obligations of the
Indemnifying Securityholders, subject to the limitations, and in the manner
provided, in this Agreement.

 

(c) Dividends, Etc. Any securities or property (including without limitation
cash) distributed as a dividend in respect of any of the Escrow Shares shall be
issued in the name of each Indemnifying Securityholder and shall be delivered to
each Indemnifying Securityholder at the address for such Indemnifying
Securityholder as set forth on Attachment A. Other than

 

-2-



--------------------------------------------------------------------------------

the dividends described in the foregoing sentence, any securities or property
(including without limitation cash) distributed in respect of or in exchange for
any of the Escrow Shares, whether by way of dividends of Distributed Energy
Common Stock, stock splits or otherwise, or in connection with any merger,
liquidation or consolidation of the Distributed Energy, shall be issued in the
name of the Escrow Agent or its nominee, and shall be delivered to the Escrow
Agent, who shall hold such securities in the Escrow Account. Such securities
shall be considered Escrow Shares for purposes hereof.

 

(d) Voting of Shares. The Indemnification Representatives shall have the right,
in their sole discretion, on behalf of the Indemnifying Securityholders, to
direct the Escrow Agent in writing as to the exercise of any voting rights
pertaining to the Escrow Shares, and the Escrow Agent shall comply with any such
written instructions. In the absence of such instructions, the Escrow Agent
shall not vote any of the Escrow Shares. The Indemnification Representatives
shall have no obligation to solicit consents or proxies from the Indemnifying
Securityholders for purposes of any such vote.

 

(e) Transferability. The respective interests of the Indemnifying
Securityholders in the Escrow Fund shall not be assignable or transferable,
other than by operation of law or to an Indemnifying Securityholder’s
successors, heirs or personal representatives in the event any Indemnifying
Securityholder is liquidated or dies, or to an Indemnifying Securityholder’s
members, limited partners or equityholders in a distribution to them, said
transfer to be effectuated by such Indemnifying Securityholder or such
Indemnifying Securityholder’s successor or personal representative by providing
the Escrow Agent with such instruments of transfer and other documents as the
Escrow Agent may reasonably require. Notice of any such assignment or transfer
by operation of law shall be given to the Escrow Agent and to Distributed
Energy, and no such assignment or transfer shall be valid until such notice is
given.

 

(f) Information. The Indemnification Representatives shall have reasonable
access to information about the Distributed Energy and its Subsidiaries and the
reasonable assistance of the Company’s officers and employees and former
officers and employees for the purposes of performing its duties and exercising
its rights hereunder and under the Merger Agreement, provided that the
Indemnification Representatives shall treat confidentially and not disclose any
nonpublic information from or about Distributed Energy or its Subsidiaries to
anyone (except on a need to know basis to individuals who agree to treat such
information confidentially).

 

-3-



--------------------------------------------------------------------------------

3. Disbursement of Escrow Fund.

 

(a) Disbursement by Escrow Agent. The Escrow Agent shall disburse the Escrow
Fund only in accordance with (i) a written instrument delivered to the Escrow
Agent that is executed by both Distributed Energy and the Indemnification
Representatives and that instructs the Escrow Agent as to the disbursement of
some or all of the Escrow Fund, (ii) an order of a court of competent
jurisdiction or arbitrator pursuant to Section 7.3(e) of the Merger Agreement, a
copy of which is delivered to the Escrow Agent by either Distributed Energy or
the Indemnification Representatives, that instructs the Escrow Agent as to the
disbursement of some or all of the Escrow Fund, or (iii) the provisions of
Section 3(b) and Section 9 hereof.

 

(b) Disbursement Following Termination Date. Within five (5) business days after
December 10, 2004 (the “Initial Termination Date”), the Escrow Agent shall
distribute to each Indemnifying Securityholder an amount equal to 66-2/3% of the
Value of the Escrow Shares and Escrow Cash and Escrow Warrants and attributable
to such Indemnifying Securityholder (with any Escrow Shares or Escrow Warrants
to be valued at their Value), with respect to Indemnifying Securityholders to
whom any combination of Escrow Shares, Escrow Warrants and Escrow Cash is
attributable, pro rata according to the Value of Escrow Shares and the Value of
Escrow Warrants and the value of Escrow Cash attributable to such Indemnifying
Securityholder with any Escrow Shares or Escrow Warrants so distributed to be
registered in the name of the applicable Indemnifying Securityholders. Within
five (5) business days after December 10, 2005 (the “Final Termination Date”),
the Escrow Agent shall distribute to the Indemnifying Securityholders the
balance of the Escrow Fund then held in escrow, with any Escrow Shares or Escrow
Warrants so distributed to be registered in the name of the applicable
Indemnifying Securityholders. Notwithstanding the foregoing, if Distributed
Energy has previously delivered to the Escrow Agent a copy of a Claim Notice (as
defined in the Merger Agreement) and the Escrow Agent has not received written
notice of the resolution of the claim covered thereby, or if Distributed Energy
has previously delivered to the Escrow Agent a copy of an Expected Claim Notice
(as defined in the Merger Agreement) and the Escrow Agent has not received
written notice of the resolution of the anticipated claim covered thereby, the
Escrow Agent shall retain in escrow after the Initial Termination Date or Final
Termination Date, as the case may be, the amount of the Escrow Fund, or if less,
an amount of Escrow Cash and a number of Escrow Shares and Escrow Warrants
having a Value (as defined in Section 4 below) at such time equal to the Claimed
Amount (as defined in the Merger Agreement) covered by such Claim Notice or
equal to the estimated amount of Damages set forth in such Expected Claim
Notice, as the case may be. Any such amounts shall be retained in accordance
with Section 3(c) hereof.

 

(c) Allocation of Retentions and Withdrawals Among Indemnifying Securityholders.
Any amount retained in escrow as provided in Section 3(b) or withdrawn from
escrow to satisfy any claim on the escrow fund shall be retained or withdrawn in
accordance with this Section 3(c).

 

(i) Amounts retained or withdrawn shall be retained or withdrawn pro-rata in
accordance with the respective Responsibility Percentage of each Indemnifying
Securityholder as set forth on Attachment A from the Escrow Cash, Escrow Shares
and Escrow Warrants attributable to each Indemnity Securityholder, and with
respect to each Indemnifying Securityholder to whom any combination of Escrow
Shares, Escrow Cash and Escrow Warrants

 

-4-



--------------------------------------------------------------------------------

is attributable, pro-rata according to the value of the Escrow Cash attributable
to such Indemnifying Securityholder at such time, the Value of the Escrow Shares
attributable to such Indemnifying Securityholder at such time and the Value of
the Escrow Warrants attributable to such Indemnifying Securityholder at such
time.

 

(ii) If a retention or withdrawal according to Section 3(c)(i) exhausts the
portion of the Escrow Fund attributable to any Indemnifying Securityholder, the
retention or withdrawal shall be accomplished according to Section 3(c)(i) up
until the point of such exhaustion, and then pro-rata among the remaining
Indemnifying Securityholders in accordance with the value of the Escrow Fund
then attributable to each Indemnifying Securityholder (with any Escrow Shares or
Escrow Warrants to be valued at their Value).

 

(d) Method of Disbursement. The Responsibility Percentages set forth on
Attachment A shall be appropriately revised by Distributed Energy and the
Indemnification Representatives only in the event Distributed Energy deposits
additional funds or shares with the Escrow Agent pursuant to the final sentence
of Section 2.1(c) of the Merger Agreement following the date of this Agreement.
Distributions to the Indemnifying Securityholders shall be made by mailing
checks and stock certificates to such holders at their respective addresses
shown on Attachment A (or such other address as may be provided in writing to
the Escrow Agent by any such holder). No fractional Escrow Shares or Warrants to
purchase a fraction of a Distributed Energy common share shall be distributed to
Indemnifying Securityholders pursuant to this Agreement. Instead, the number of
shares or Warrants that each Indemnifying Securityholder shall receive shall be
rounded up or down to the nearest whole number (provided that the
Indemnification Representatives shall have the authority to effect such rounding
in such a manner that the total number of whole Escrow Shares and Escrow
Warrants to be distributed equals the number of Escrow Shares and Escrow
Warrants then being distributed).

 

4. Valuation of Escrow Shares and Escrow Warrants. For purposes of this
Agreement, the “Value” of any Escrow Shares shall be the average of the last
reported sale prices per share of the common stock of Distributed Energy on the
NASDAQ National Market over the ten (10) consecutive trading days ending two (2)
trading days before (i) such Escrow Shares are distributed by the Escrow Agent
to Distributed Energy as provided herein or (ii) the Value of the Escrow Shares
is otherwise required to be calculated pursuant to the terms hereof (subject to
equitable adjustment in the event of any stock split, stock dividend, reverse
stock split or similar event affecting the common stock of Distributed Energy
since the beginning of such ten (10) day period), multiplied by the number of
such Escrow Shares, or if the common stock of Distributed Energy is not then
traded on the NASDAQ National Market, such value as is reasonably determined in
good faith between the Distributed Energy and the Indemnification
Representatives. For purposes of this Agreement, the “Value” of any Escrow
Warrant shall be calculated in accordance with the Black-Scholes calculation
spreadsheet provided to Parent by the Company prior to the date of the Merger
Agreement and to the Escrow Agent at the Effective Time, using the following
assumptions:

 

Risk Free Rate of Return:

  3%    

Expiration Date of Warrant:

  Third Anniversary of the Closing Date    

Expected Volatility:

  100%    

Current Price:

  The Value of one Escrow Share.    

 

-5-



--------------------------------------------------------------------------------

5. Investment of Escrow Fund.

 

(a) Permitted Investments. Escrow Cash shall be invested by the Escrow Agent, to
the extent permitted by law and as directed by the Indemnification
Representatives, in (i) obligations issued or guaranteed by the United States of
America or any agency or instrumentality thereof, (ii) obligations (including
certificates of deposit and bankers’ acceptances) of domestic commercial banks
which at the date of their last public reporting had total assets in excess of
$500,000,000, (iii) commercial paper rated at least A-1 or P-1 or, if not rated,
issued by companies having outstanding debt rated at least AA or Aa and (iv)
money market mutual funds invested exclusively in some or all of the securities
described in the foregoing clauses (i), (ii) and (iii). Absent receipt of
specific written investment instructions from the Indemnification
Representatives, the Escrow Agent shall have no obligation or duty to invest (or
otherwise pay interest on) the Escrow Cash. The Escrow Agent shall have no
liability for any investment losses, including without limitation any market
loss on any investment liquidated prior to maturity in order to make a payment
required hereunder. Any investment earnings on Escrow Funds shall be allocated
to the Indemnifying Securityholders based upon their holdings of the Escrow Cash
to which the earnings are attributable.

 

(b) Tax Reporting. The parties hereto agree that, for tax reporting purposes,
all interest or other income earned from the investment of the Escrow Cash or
any portion thereof in any tax year (i) to the extent such interest or other
income is distributed by the Escrow Agent to any person or entity pursuant to
the terms of this Agreement during such tax year, shall be reported as allocated
to such person or entity, and (ii) otherwise shall be reported as allocated to
the Indemnifying Securityholders, based on investment earnings attributed to
them in accordance with section 5(a).

 

(c) Certification of Tax Identification Number. The parties hereto agree to
provide the Escrow Agent with a certified tax identification number by signing
and returning a Form W-9 (or Form W-8, in the case of non-U.S. persons) to the
Escrow Agent prior to the date on which any income earned on the investment of
the Escrow Cash is credited to such Escrow Fund. The parties hereto understand
that, in the event their tax identification numbers are not certified to the
Escrow Agent, the Internal Revenue Code, as amended from time to time, may
require withholding of a portion of any interest or other income earned on the
investment of the Escrow Cash.

 

6. Fees and Expenses. Distributed Energy, on the one hand, and the Indemnifying
Securityholders, on the other hand, shall each (a) pay one-half of the fees of
the Escrow Agent for the services to be rendered by the Escrow Agent hereunder,
which are set forth on Attachment B hereto, and (b) reimburse the Escrow Agent
for one-half of its reasonable expenses (including reasonable attorney’s fees
and expenses) incurred in connection with the performance of its duties under
this Agreement.

 

7. Limitation of Escrow Agent’s Liability.

 

(a) Limitation on Liability. The Escrow Agent shall incur no liability with
respect to any action taken or suffered by it in reliance upon any notice,
direction, instruction, consent, statement or other documents believed by it to
be genuine and duly authorized, nor for

 

-6-



--------------------------------------------------------------------------------

other action or inaction, except its own willful misconduct or gross negligence.
The Escrow Agent shall not be responsible for the validity or sufficiency of
this Agreement or any other agreement referred to herein. In all questions
arising under the Escrow Agreement, the Escrow Agent may rely on the advice of
counsel, and the Escrow Agent shall not be liable to anyone for anything done,
omitted or suffered in good faith by the Escrow Agent based on such advice. The
Escrow Agent shall not be required to take any action hereunder involving any
expense unless the payment of such expense is made or provided for in a manner
reasonably satisfactory to it. In no event shall the Escrow Agent be liable for
indirect, punitive, special or consequential damages.

 

(b) Indemnification. Distributed Energy and the Indemnifying Securityholders
agree to indemnify the Escrow Agent for, and hold it harmless against, any loss,
liability or expense incurred without gross negligence or willful misconduct on
the part of Escrow Agent, arising out of or in connection with its carrying out
of its duties hereunder. Distributed Energy, on the one hand, and the
Indemnifying Securityholders, on the other hand, shall each be liable for
one-half of such amounts, provided that the liability of the Indemnifying
Securityholders pursuant to this Section 7(b) shall not exceed the Escrow Fund
at the time of payment of such Indemnification, and the Distributed Energy will
provide any further required indemnification of the Escrow Agent pursuant to
this Section 7(b) once the Escrow Fund has been exhausted.

 

8. Liability and Authority of Indemnification Representatives; Successors and
Assignees.

 

(a) Limitation on Liability. The Indemnification Representatives shall incur no
liability to the Indemnifying Securityholders with respect to any action taken
or suffered by them in reliance upon any note, direction, instruction, consent,
statement or other documents believed by them to be duly authorized, nor for
other action or inaction except their own willful misconduct or gross
negligence. The Indemnification Representatives may, in all questions arising
under the Escrow Agreement, rely on the advice of counsel and the
Indemnification Representatives shall not be liable to the Indemnifying
Securityholders for anything done, omitted or suffered in good faith by the
Indemnification Representatives based on such advice.

 

(b) Successor Indemnification Representatives. In the event of the death or
permanent disability of any Indemnification Representative, or his or her
resignation as an Indemnification Representative, a successor Indemnification
Representative shall be appointed by the other Indemnification Representative
or, absent its appointment, a successor Indemnification Representative shall be
elected by a majority vote of the Indemnifying Securityholders, with each such
Indemnifying Securityholder (or his, her or its successors or assigns) to be
given a vote equal to the Responsibility Percentages set forth on Attachment A
with respect to such Indemnifying Securityholder, multiplied times 100. Each
successor Indemnification Representative shall have all of the power, authority,
rights and privileges conferred by this Agreement upon the original
Indemnification Representatives, and the term “Indemnification Representatives”
as used herein and in the Merger Agreement shall be deemed to include successor
Indemnification Representatives.

 

-7-



--------------------------------------------------------------------------------

(c) Power and Authority. The Indemnification Representatives, acting jointly but
not singly, shall have full power and authority to represent the Indemnifying
Securityholders, and their successors, with respect to all matters arising under
this Agreement and all actions taken by any Indemnification Representative
hereunder shall be binding upon the Indemnifying Securityholders, and their
successors, as if expressly confirmed and ratified in writing by each of them.
Without limiting the generality of the foregoing, the Indemnification
Representatives, acting jointly shall have full power and authority to interpret
all of the terms and provisions of this Agreement, to compromise any claims
asserted hereunder and to authorize payments to be made with respect thereto, on
behalf of the Indemnifying Securityholders and their successors. All actions to
be taken by the Indemnification Representatives hereunder shall be evidenced by,
and taken upon, the written direction of a majority thereof.

 

(d) Reliance by Escrow Agent. The Escrow Agent may rely on the Indemnification
Representatives as the exclusive agents of the Indemnifying Securityholders
under this Agreement and shall incur no liability to any party with respect to
any action taken or suffered by it in reliance thereon.

 

(e) Indemnification. The Indemnifying Securityholders shall severally indemnify
the Indemnification Representatives and hold them harmless from any loss,
liability or expense (including expense of counsel) incurred without gross
negligence or bad faith on the part of the Indemnification Representatives and
arising out of or in connection with the acceptance or administration of their
duties hereunder or under the Merger Agreement. The Indemnification
Representatives shall deliver a claim therefor to the Escrow Agent and shall be
entitled to a distribution from the Escrow Fund (in accordance with the
distribution provisions of Section 9 hereof) equal to any such indemnity claim
prior and in preference to any distribution of the Escrow Fund to satisfy claims
of Distributed Energy against the Escrow Fund.

 

9. Amounts Payable by Indemnifying Securityholders. The amounts payable by the
Indemnifying Securityholders under this Agreement (i.e., the fees of the Escrow
Agent payable pursuant to Section 6 and the indemnification obligations pursuant
to Sections 7(b) and 8(e)) shall be payable solely as follows. With respect to
amounts due to the Escrow Agent pursuant to Section 6 hereof, the Distributed
Energy shall pay the Escrow Agent the full amount of such obligation in cash,
then make a claim against the Escrow Fund equal to the one-half of such
obligation owed by the Indemnifying Securityholders pursuant to Section 6. The
Escrow Agent shall notify the Indemnification Representatives of any such amount
payable by the Indemnifying Securityholders as soon as it becomes aware that any
such amount is payable, with a copy of such notice to Distributed Energy. On the
sixth business day after the delivery of such notice, the Escrow Agent shall
disburse such amount from the Escrow Fund in accordance with the distribution
provisions of Section 3(c) and 3(d) hereof, provided that if Distributed Energy
or the Indemnification Representatives deliver to the Escrow Agent (with a copy
to the Indemnification Representatives or the Distributed Energy, as
applicable), within five business days after delivery of such notice by the
Escrow Agent, a written notice contesting the legitimacy or reasonableness of
such amount, then the Escrow Agent shall not disburse the disputed portion of
such claimed amount except in accordance with the terms of clauses (i) or (ii)
of Section 3(a) hereof. If the recipient of an amount payable by the
Indemnifying Securityholders under this Agreement will not accept Escrow Shares
and/or Escrow Warrants as payment (other than Distributed Energy who must accept
Escrow Shares and/or Escrow Warrants as payment), the

 

-8-



--------------------------------------------------------------------------------

Escrow Agent shall liquidate sufficient Escrow Shares so that the net proceeds
thereof may be paid in satisfaction of the portion of such obligation required
to be satisfied by Escrow Shares and shall exercise sufficient Escrow Warrants
(on a cashless basis) and liquidate the shares received upon exercise so that
the net proceeds thereof may be paid in satisfaction of the portion of such
obligation required to be satisfied by Escrow Warrants. If a cashless exercise
of Escrow Warrants may not be accomplished at such time (e.g. because the
exercise price of the Escrow Warrants exceeds the per-share value of Distributed
Energy common stock) or does not provide sufficient cash to satisfy the portion
of the obligation required to be satisfied by the Escrow Warrants (e.g. because
the per-share value of Distributed Energy common stock exceeds the exercise
price of the Escrow Warrants only by a small amount), then the portion of such
obligation required to be satisfied by Escrow Warrants but which may not be
satisfied through the cashless exercise mechanism described above shall instead
be satisfied by Escrow Cash and Escrow Shares, pro rata in proportion to the
portion of the obligation originally required to be satisfied by Escrow Cash and
Escrow Shares and from each Indemnifying Securityholder pro rata in proportion
to the amounts of Escrow Cash and Escrow Shares originally required to be paid
by each Indemnifying Securityholder to satisfy such obligation. In such event, a
number of Escrow Warrants with a Value equal to the value of the Escrow Cash and
Value of Escrow Shares distributed in lieu thereof shall be reallocated from the
Indemnifying Securityholders to which such Escrow Warrants are attributable (on
the basis of respective Responsibility Percentages) to the Indemnifying
Securityholders which satisfied the cash obligation of the holders of the Escrow
Warrants on the basis of the amount of Escrow Cash and Escrow Shares each paid
by such Indemnifying Securityholder to satisfy the cash payment obligation of
the Escrow Warrants. The Indemnification Representatives may make such further
re-allocations and provide such further instructions to the Escrow Agent
regarding distributions if the recipient thereof will not accept Escrow Shares
and Escrow Warrants as consideration as the Indemnification Representatives
determine in their sole discretion are fair and equitable, not inconsistent with
the principles set forth in this Section 9.

 

10. Termination. This Agreement shall terminate upon the disbursement by the
Escrow Agent of all of the Escrow Fund in accordance with this Agreement;
provided that the provisions of Sections 7 and 8 shall survive such termination.

 

11. Successor Escrow Agent. In the event the Escrow Agent becomes unavailable or
unwilling to continue in its capacity herewith, the Escrow Agent may resign and
be discharged from its duties or obligations hereunder by delivering a
resignation to the parties to this Escrow Agreement, not less than 60 days prior
to the date when such resignation shall take effect. Distributed Energy may
appoint a successor Escrow Agent without the consent of the Indemnification
Representatives so long as such successor is a bank with assets of at least
$500,000,000, and may appoint any other successor Escrow Agent with the consent
of the Indemnification Representatives, which shall not be unreasonably
withheld. If, within such notice period, Distributed Energy provides to the
Escrow Agent written instructions with respect to the appointment of a successor
Escrow Agent and directions for the transfer of the Escrow Fund then held by the
Escrow Agent to such successor, the Escrow Agent shall act in accordance with
such instructions and promptly transfer such Escrow Fund to such designated
successor. If no successor Escrow Agent is named as provided in this Section 11
prior to the date on which the resignation of the Escrow Agent is to properly
take effect, the Escrow Agent may apply to a court of competent jurisdiction for
appointment of a successor Escrow Agent.

 

-9-



--------------------------------------------------------------------------------

12. General.

 

(a) Entire Agreement. Except for those provisions of the Merger Agreement
referenced herein or related hereto, this Agreement constitutes the entire
agreement among the parties and supersedes any prior understandings, agreements
or representations by or among the parties, written or oral, with respect to the
subject matter hereof.

 

(b) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns.

 

(c) Counterparts and Facsimile Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature.

 

(d) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(e) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four Business Days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, one Business Day after it is sent for next business day delivery via a
reputable nationwide overnight courier service, or upon receipt of confirmation
of good transmission in the case of facsimile transmission, in each case to the
intended recipient as set forth below:

 

If to Distributed Energy:

  

10 Technology Drive

Wallingford, Connecticut 06492

Fax: (203) 949-8016

If to Indemnification Representatives:

  

Paul Koeppe

2825 Brewery Road

Cross Plains, Wisconsin 53528

 

Philip Deutch

Perseus, L.L.C.

2099 Pennsylvania Avenue, N.W.

9th Floor

Washington, DC 20006

With a copy to:

  

David A. Fine

Ropes & Gray

One International Place

Boston, Massachusetts 02110

Fax: (617) 951-7050

 

-10-



--------------------------------------------------------------------------------

If to Escrow Agent:

 

Webster Trust Company, N.A.

Webster Plaza WFD 730

Waterbury, Connecticut 06702

 

Any Party may give any notice, instruction or other communication hereunder
using any other means (including personal delivery, expedited courier, messenger
service, telex, ordinary mail or electronic mail), but no such notice,
instruction or other communication shall be deemed to have been duly given
unless and until it actually is received by the Party for whom it is intended.
Any Party may change the address to which notices, instructions or other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth in this Section.

 

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Connecticut without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Connecticut or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of Connecticut. Any
disputes arising out of or related to this Agreement shall be submitted to
binding arbitration as provided in Sections 7.3(d) and 7.3(e) of the Merger
Agreement.

 

(g) Amendments and Waivers. This Agreement may be amended only with the written
consent of Distributed Energy, the Escrow Agent and both of the Indemnification
Representatives. No waiver of any right or remedy hereunder shall be valid
unless the same shall be in writing and signed by the party giving such waiver.
No waiver by any party with respect to any condition, default or breach of
covenant hereunder shall be deemed to extend to any prior or subsequent
condition, default or breach of covenant hereunder or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence.

 

(h) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

 

(i) Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings given to such terms in the Merger Agreement.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.

 

DISTRIBUTED ENERGY SYSTEMS CORP. By  

/s/    Walter W. Schroeder        

   

--------------------------------------------------------------------------------

   

Walter W. Schroeder

President

/s/    Philip Deutch

--------------------------------------------------------------------------------

Philip Deutch

/s/    Paul Koeppe

--------------------------------------------------------------------------------

Paul Koeppe

WEBSTER TRUST COMPANY, N.A.

By:  

/s/    Christopher H. Rand        

   

--------------------------------------------------------------------------------

   

Name: Christopher H. Rand

Title:   Vice President

 

 

-12-



--------------------------------------------------------------------------------

Attachment A

 

Indemnifying

Securityholder

--------------------------------------------------------------------------------

   Cash


--------------------------------------------------------------------------------

   Shares


--------------------------------------------------------------------------------

   Warrants


--------------------------------------------------------------------------------

  

Share

Value

--------------------------------------------------------------------------------

  

Warrant

Value

--------------------------------------------------------------------------------

  

Total

Value

--------------------------------------------------------------------------------

  

Responsibility

Percentage

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Attachment B

 

The fees of the Escrow Agent, Webster Trust Company, N.A., for the services to
be rendered under the Escrow Agreement consist of a $2,500 fee, payable annually
in advance.